Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONDrawing
1.	Drawing filed on 01/13/2020 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Kim (US 2006/0261782 A1) describes an apparatus and a method for estimating an accurate state of charge, which can measure a change of temperature and an open circuit voltage so as to estimate the state of charge at an initial time when a vehicle is not driven, and while measuring a decrement of a capacity in the battery depending on charging and discharging of the battery when the vehicle is driven. In order to accomplish the object of the present invention, according to an aspect of the present invention, there is provided a method of estimating a state of charge of a battery, which includes the steps of: measuring temperature in an initial estimation of the state of charge; measuring an open circuit voltage; obtaining parameters indicating a change of the open circuit voltage according to a change of temperature; and calculating the state of charge using the parameters and the open circuit voltage which is measured depending on the obtained parameters. According to the present invention, the method further includes the steps of: measuring electric current in order to integrate the electric current during an estimation of the state of charge after an initial time; calculating a decrement in capacity of the battery according to cycles; and estimating the state of charge by dividing a value, which is obtained by integrating electric current, by the decrement in the capacity of the battery according to the cycles.  In order to accomplish the object of the present invention, according to another aspect of the present invention, there is provided an apparatus for estimating a state of charge of a battery, which includes: a temperature sensor for measuring temperature; a memory for storing parameters indicating a change of an open circuit voltage according to a change of temperature; a voltage meter for measuring the open circuit voltage; and a controller which measures the temperature and the open circuit voltage through the temperature sensor and the open circuit voltage meter during an initial estimation of the state of charge of the battery and obtains the parameters, which indicate the change of the open circuit voltage according to the change of temperature, from the memory, so as to calculate the state of charge of the battery using the parameters and the open circuit voltage measured according to the obtained parameters. The apparatus further includes a current meter for measuring electric current, wherein the controller measures electric current through the current meter in order to integrate the electric current during an estimation of the state of charge after an initial time, calculates a decrement of capacity of the battery according to cycles, and estimates the state of charge by dividing a value, which is obtained by integrating electric current, by the decrement in the capacity of the battery according to the cycles.
	Takahashi (US 2010/0001692 A1) describes a charge/discharge control device for a secondary battery including a temperature detecting unit detecting a battery temperature of the secondary battery; a state-of-charge detecting unit detecting a state of charge of the secondary battery to output a state value indicating the state of charge; and a setting unit. In the case where the state value falls below a first value corresponding to a threshold value for determining whether charging or discharging of the secondary battery is prioritized, the setting unit sets a charge power of the secondary battery such that the charge power increases as the state value decreases and a value of the charge power attains a first limit value when the state value reaches a second value. In the case where the state value exceeds the first value, the setting unit sets a discharge power of the secondary battery such that the discharge power increases as the state value increases and a value of the discharge power attains a second limit value when the state value reaches a third value. The setting unit selects at least one of the first value, the second value and the third value as an object to be varied which varies in accordance with the battery temperature detected by the temperature detecting unit, and increases a value of the object to be varied as the battery temperature rises. A vehicle includes a secondary battery and a charge/discharge control device for a secondary battery. The charge/discharge control device includes a temperature detecting unit detecting a battery temperature of the secondary battery; a state-of-charge detecting unit detecting a state of charge of the secondary battery to output a state value indicating the state of charge; and a setting unit. In the case where the state value falls below a first value corresponding to a threshold value for determining whether charging or discharging of the secondary battery is prioritized, the setting unit sets a charge power of the secondary battery such that the charge power increases as the state value decreases and a value of the charge power attains a first limit value when the state value reaches a second value. In the case where the state value exceeds the first value, the setting unit sets a discharge power of the secondary battery such that the discharge power increases as the state value increases and a value of the discharge power attains a second limit value when the state value reaches a third value. The setting unit selects at least one of the first value, the second value and the third value as an object to be varied which varies in accordance with the battery temperature detected by the temperature detecting unit, and increases a value of the object to be varied as the battery temperature rises. A charge/discharge control device for a secondary battery includes a temperature detecting unit detecting a battery temperature of the secondary battery, a state-of-charge detecting unit detecting a state of charge of the secondary battery, and a setting unit setting a battery power charged to and discharged from the secondary battery based on the battery temperature detected by the temperature detecting unit and the state of charge detected by the state-of-charge detecting unit. The setting unit sets at least one of a first value, a second value and a third value to be increased as the battery temperature rises, the first value indicating the state of charge at the time of switching between charging and discharging of the secondary battery, the second value indicating the state of charge at the time when the battery power charged to the secondary battery reaches a limit value in a case where the state of charge falls below the first value, and the third value indicating the state of charge at the time when the battery power discharged from the secondary battery reaches the limit value in a case where the state of charge exceeds the first value. The setting unit sets the battery power based on the first to third values and the state of charge detected by the state-of-charge detecting unit.

	BRYNGELSSON (US 2017/0361729 A1) describes a method for determining a value of the state of energy (SOE) of a rechargeable battery in a vehicle, said battery being connected to an electric consumer; said method comprising: determining the state of charge as a measure of the present capacity of said battery; and determining said state of energy as an indication of at least the remaining charge and discharge energy of said battery. Furthermore, the method comprises calculating and determining said value of the state of energy (SOE) based on at least one parameter which is related to the operation of said electric consumer and where said at least one parameter varies depending on a mode for operating said vehicle or electric consumer during charging or discharging of said battery. An advantage of the invention is that the state of energy (SOE) parameter is determined in a more optimized manner than previously known by using at least one parameter which depends on a present vehicle mode, i.e. on the actual operating conditions of the vehicle. In this manner, the SOE parameter can be determined in a more accurate manner than previously known. This also means that more precise information related to the remaining charge energy and discharge energy at the present state of charge of the battery (SOC) can be obtained with the invention. This information can for example be used for calculating the remaining range of the vehicle, i.e. the distance it may travel until it needs to be recharged. According to an aspect, the state of energy (SOE) for charging said battery can be determined based on the state of charge (SOC) of said battery as calculated between the present state of charge (SOC*) and a highest allowed state of charge (SOCmax) for a given battery current, wherein the highest allowed state of charge (SOCmax) is dependent on said mode. Also, the state of energy (SOE) for discharging the battery can be determined based on the state of charge (SOC) of the battery as calculated between a lowest allowed state of charge (SOCmin) and the present state of charge (SOC*) for a given battery current, wherein the lowest allowed state of charge (SOCmin) is dependent on said mode. Consequently, the state of energy (SOE) at a certain state of charge (SOC) varies depending on parameters such as—for example—the current which is applied to the battery or withdrawn from the battery and the highest state of charge (SOCmax) and the lowest state of charge (SOCmin). These parameters depend on the present vehicle mode. By using such dependency, the actual vehicle mode can be used to predict for example the current, the SOCmax and the SOCmin. In this manner, the calculation of SOE can be made more accurate than according to previous solutions. This means that it allows a more accurate calculation of the remaining distance to travel until its battery is discharged. It also allows a more accurate calculation of the required time it will take for fully charging the battery. The above-mentioned object is also obtained by means of an arrangement in a vehicle for determining a value of the state of energy (SOE) of a rechargeable battery connected to an electric consumer in said vehicle; said arrangement comprising a control unit being connected to said battery and configured for determining the state of charge (SOC) as a measure of the present capacity of said battery and for determining said state of energy (SOE) as an indication of at least the remaining charge and discharge energy of said battery. Furthermore, said control unit is further configured for calculating and determining said value of the state of energy (SOE) based on at least one parameter which is related to the operation of said electric consumer and where said at least one parameter varies depending on a mode for operating said vehicle or electric consumer during charging or discharging of said battery.

	BAEK (US 2015/0283919 A1) describes a system for controlling driving of an electric vehicle including a motor, the system comprising: a battery configured to output a driving current to the motor; a battery capacity calculator configured to determine the remaining battery capacity of the battery; and a controller configured to limit the driving current to a predetermined current limit value or less when the remaining battery capacity reaches a first predetermined value. An electric vehicle, comprising: a motor; and a control system including: a battery configured to output a driving current to the motor; a battery capacity calculator configured to determine the remaining battery capacity of the battery; and a controller configured to limit the driving current to a predetermined current limit value when the remaining battery capacity is less than a threshold, wherein the navigation unit is further configured to obtain information on the altitude and the gradient of a plurality of routes between the electric vehicle and the respective charging stations and wherein the controller is further configured to select one of the charging stations based on the distances from the electric vehicle to the charging stations, the changes in altitude from the electric vehicle to the charging stations and the gradients of the of the routes between the electric vehicle and the charging stations.

	Takahashi (US 8098050 B2) describes a charge/discharge control device for a secondary battery, comprising: a temperature detecting unit detecting a battery temperature of said secondary battery; a state-of-charge detecting unit detecting a state of charge of said secondary battery to output a state value indicating said state of charge; and a setting unit, in a case where said state value falls below a first value corresponding to a threshold value for determining whether charging or discharging of said secondary battery is prioritized, setting a charge power of said secondary battery such that said charge power increases as said state value decreases and a value of said charge power attains a first limit value when said state value reaches a second value, and, in a case where said state value exceeds said first value, setting a discharge power of said secondary battery such that said discharge power increases as said state value increases and a value of said discharge power attains a second limit value when said state value reaches a third value, said setting unit selecting, based on a distribution of said state value, at least one of said first value, said second value and said third value as an object to be varied which varies in accordance with said battery temperature detected by said temperature detecting unit, and increasing a value of said object to be varied as said battery temperature rises. A vehicle comprising: a secondary battery; and a charge/discharge control device for said secondary battery, said charge/discharge control device including a temperature detecting unit detecting a battery temperature of said secondary battery, a state-of-charge detecting unit detecting a state of charge of said secondary battery to output a state value indicating said state of charge, and a setting unit, in a case where said state value falls below a first value corresponding to a threshold value for determining whether charging or discharging of said secondary battery is prioritized, setting a charge power of said secondary battery such that said charge power increases as said state value decreases and a value of said charge power attains a first limit value when said state value reaches a second value, and, in a case where said state value exceeds said first value, setting a discharge power of said secondary battery such that said discharge power increases as said state value increases and a value of said discharge power attains a second limit value when said state value reaches a third value, said setting unit selecting, based on a distribution of said state value, at least one of said first value, said second value and said third value as an object to be varied which varies in accordance with said battery temperature detected by said temperature detecting unit, and increasing said object to be varied as said battery temperature rises.
	INABA (US 2011/0316486 A1) describes a charge control system for use in an electric vehicle that is mounted thereon for controlling charging of an in-vehicle battery by an external power source, the system comprising: an SOC detection unit that detects an SOC of the in-vehicle battery; a battery temperature detection unit that detects a battery temperature of the in-vehicle battery; a battery temperature control unit that controls a cooling device that cools the in-vehicle battery with a predetermined cooling capacity and a heating device that heats the in-vehicle battery with a predetermined heating capacity based on the battery temperature detected by the battery temperature detection unit; a charge control unit that controls a charge current and a charge voltage upon charging the in-vehicle battery by the external power source; wherein the charge control unit switches between a first charging mode in which the charge current is controlled so as to reach a constant value and a second charging mode in which the charge voltage is controlled so as to reach a constant value based on the SOC detected by the SOC detection unit, and the battery temperature control unit controls at least one of the cooling device and the heating device such that the cooling capacity and/or the heating capacity in the second charging mode are higher than the cooling capacity and/or the heating capacity in the first charging mode, an immediately-after-completion-of-charging running determination unit that determines whether or not the electric vehicle starts running immediately after completion of charging the in-vehicle battery, wherein the battery temperature control unit controls the cooling device and/or the heating device to cool and/or heat the in-vehicle battery while the in-vehicle is being charged when it is determined by the immediately-after-completion-of-charging running determination unit that the electric vehicle starts running immediately after completion of charging of the in-vehicle battery, whereas the battery temperature control unit controls the cooling device and the heating device not to cool and heat, respectively, the in-vehicle battery while the in-vehicle battery is being charged when it is determined by the immediately-after-completion-of-charging running determination unit that the electric vehicle does not start running immediately after completion of charging of the in-vehicle battery.

	Baek (US 9387775 B2) describes A system for controlling driving of an electric vehicle including a motor, the system comprising: a battery configured to output a driving current to the motor; a battery capacity calculator configured to determine the remaining battery capacity of the battery; and a controller configured to limit the driving current to a predetermined current limit value or less when the remaining battery capacity reaches a first predetermined value, wherein the navigation unit is further configured to obtain information on the altitude and the gradient of a plurality of routes between the electric vehicle and the respective charging stations and wherein the controller is further configured to select one of the charging stations based on the distances from the electric vehicle to the charging stations, the changes in altitude from the electric vehicle to the charging stations and the gradients of the of the routes between the electric vehicle and the charging stations.
	
	Kelty (US 2013/0221928 A1) describes a method of setting an operational mode of an electric vehicle, the method comprising the steps of: displaying a plurality of user accessible operational modes, wherein a first mode of said plurality of user accessible operational modes is a Battery Life mode and a second mode of said plurality of user accessible operational modes is a Standard mode; providing a selection means for a user to select a preferred mode of said plurality of user accessible operational modes; displaying an indicator of said preferred mode selected by said user; adjusting a charging maximum state-of-charge (SOC) level for a battery pack of said electric vehicle to a first maximum SOC level when said Battery Life mode is selected and to a second maximum SOC level when said Standard mode is selected, wherein said first maximum SOC level is at least 10% lower than said second maximum SOC level; adjusting a maximum charge rate for said battery pack to a first maximum charge rate when said Battery Life mode is selected and to a second maximum charge rate when said Standard mode is selected, wherein said second maximum charge rate is higher than said first maximum charge rate; and adjusting a maximum discharge rate for said battery pack to a first maximum discharge rate when said Battery Life mode is selected and to a second maximum discharge rate when said Standard mode is selected, wherein said second maximum discharge rate is higher than said first maximum discharge rate, wherein during an extended charging cycle said method further comprises the steps of allowing said battery pack to self-discharge to a first minimum SOC level prior to re-initiating charging when said Battery Life mode is selected and to a second minimum SOC level prior to re-initiating charging when said Standard mode is selected, wherein said first minimum SOC level is at least 25% less than said second minimum SOC level.

	Kelty (US 2013/0221916 A1) describes a multi-mode operating system for an electric vehicle, comprising: a battery charging system for charging a battery pack of said electric vehicle, wherein said battery charging system charges said battery pack to any of a plurality of maximum and minimum state-of-charge (SOC) levels, and wherein said battery charging system charges said battery pack using any of a plurality of charging rates; a thermal management system coupled to said battery pack of said electric vehicle, wherein said thermal management system maintains said battery pack to within any of a plurality of temperature ranges; a vehicle control system coupled to said battery charging system and to said thermal management system; and means for selecting a vehicle operating mode from a plurality of operational modes controlled by said vehicle control system, wherein said plurality of operational modes includes at least a Battery Life mode and a Standard mode, wherein said selecting means is accessible by a user of said electric vehicle, wherein said Battery Life mode utilizes a first maximum SOC level during battery pack charging that is at least 10% lower than a second maximum SOC level utilized in said Standard mode, wherein said Battery Life mode utilizes a first maximum charge rate and said Standard mode utilizes a second maximum charge rate that is higher than said first maximum charge rate, wherein said Battery Life mode utilizes a first maximum discharge rate and said Standard mode utilizes a second maximum discharge rate that is higher than said first maximum discharge rate, at least one battery pack temperature sensor, wherein said first maximum charge rate utilized when said Battery Life mode is selected depends on a battery pack temperature, wherein said first maximum charge rate is preset at C/20 or less if said battery pack temperature is above 10° C., and wherein said first maximum discharge rate is preset at C/50 or less if said battery pack temperature is below 10° C.

	Bryngelsson (US 10675983 B2) describes a method for determining a value of the state of energy (SOE) of a rechargeable battery in a vehicle, said battery being connected to an electric consumer; said method comprising: determining the state of charge as a measure of the present capacity of said battery; and determining said state of energy as an indication of at least the remaining charge and discharge energy of said battery. Furthermore, the method comprises calculating and determining said value of the state of energy (SOE) based on at least one parameter which is related to the operation of said electric consumer and where said at least one parameter varies depending on a mode for operating said vehicle or electric consumer during charging or discharging of said battery. An advantage of the invention is that the state of energy (SOE) parameter is determined in a more optimized manner than previously known by using at least one parameter which depends on a present vehicle mode, i.e. on the actual operating conditions of the vehicle. In this manner, the SOE parameter can be determined in a more accurate manner than previously known. This also means that more precise information related to the remaining charge energy and discharge energy at the present state of charge of the battery (SOC) can be obtained with the invention. This information can for example be used for calculating the remaining range of the vehicle, i.e. the distance it may travel until it needs to be recharged. According to an aspect, the state of energy (SOE) for charging said battery can be determined based on the state of charge (SOC) of said battery as calculated between the present state of charge (SOC*) and a highest allowed state of charge (SOCmax) for a given battery current, wherein the highest allowed state of charge (SOCmax) is dependent on said mode. Also, the state of energy (SOE) for discharging the battery can be determined based on the state of charge (SOC) of the battery as calculated between a lowest allowed state of charge (SOCmin) and the present state of charge (SOC*) for a given battery current, wherein the lowest allowed state of charge (SOCmin) is dependent on said mode. Consequently, the state of energy (SOE) at a certain state of charge (SOC) varies depending on parameters such as—for example—the current which is applied to the battery or withdrawn from the battery and the highest state of charge (SOCmax) and the lowest state of charge (SOCmin). These parameters depend on the present vehicle mode. By using such dependency, the actual vehicle mode can be used to predict for example the current, the SOCmax and the SOCmin. In this manner, the calculation of SOE can be made more accurate than according to previous solutions. This means that it allows a more accurate calculation of the remaining distance to travel until its battery is discharged. It also allows a more accurate calculation of the required time it will take for fully charging the battery. The above-mentioned object is also obtained by means of an arrangement in a vehicle for determining a value of the state of energy (SOE) of a rechargeable battery connected to an electric consumer in said vehicle; said arrangement comprising a control unit being connected to said battery and configured for determining the state of charge (SOC) as a measure of the present capacity of said battery and for determining said state of energy (SOE) as an indication of at least the remaining charge and discharge energy of said battery. Furthermore, said control unit is further configured for calculating and determining said value of the state of energy (SOE) based on at least one parameter which is related to the operation of said electric consumer and where said at least one parameter varies depending on a mode for operating said vehicle or electric consumer during charging or discharging of said battery.

	Hiroe (US 2014/0042968 A1) describes a charging device for charging a battery mounted on a vehicle by an external power supply. The vehicle is configured to increase limitation on electric power that is charged to and discharged from the battery according to increase in battery temperature, when the battery temperature exceeds a predetermined temperature. The charging device includes a temperature sensor for detecting a temperature of the battery, a charger receiving electric power from an external power supply to charge the battery, and a control device controlling the charger such that the battery is charged at a charging rate determined based on a temperature difference between the predetermined temperature and the battery temperature. Preferably, the control device determines the charging rate based on the difference between an amount of charge corresponding to full charge of the battery and the current remaining amount of charge, and the temperature difference. Preferably, the vehicle on which the battery is mounted is capable of repeatedly executing a charging operation towards the battery from outside the vehicle and a vehicle-running operation. The control device determines the charging rate based on the expected amount of temperature increase when the vehicle runs next time and the temperature difference. Another aspect of the present invention is directed to a charging method for charging a battery mounted on a vehicle by an external power supply. The vehicle is configured to increase limitation on electric power charged to and discharged from the battery according to increase in battery temperature when the battery temperature exceeds a predetermined temperature. The charging method includes the steps of detecting battery temperature, calculating the temperature difference between the predetermined temperature and the battery temperature, and charging the battery such that charging of the battery is executed at a charging rate determined based on the temperature difference. A charging device for charging a battery mounted on a vehicle by an external power supply, said vehicle configured to increase limitation on electric power charged to and discharged from said battery according to increase in temperature of said battery when said battery temperature exceeds a predetermined temperature, said charging device comprising: a temperature sensor for detecting the temperature of said battery, a charger receiving electric power from said external power supply to charge said battery, and a control device controlling said charger such that said battery is charged at a charging rate determined based on a temperature difference between said predetermined temperature and said battery temperature, said vehicle on which said battery is mounted being capable of repeatedly executing a charging operation towards said battery from outside the vehicle and a vehicle-running operation, said control device determining said charging rate based on a temperature increase expected amount when said vehicle runs next time and said temperature difference. A charging method for charging a battery mounted on a vehicle by an external power supply, said vehicle configured to increase limitation on electric power charged to and discharged from said battery according to increase in temperature of said battery when said battery temperature exceeds a predetermined temperature, said charging method comprising the steps of: detecting a temperature of said battery, calculating a temperature difference between said predetermined temperature and said battery temperature, and charging said battery such that charging of said battery is executed at a charging rate determined based on said temperature difference, said vehicle on which said battery is mounted being capable of repeatedly executing a charging operation towards said battery from outside the vehicle and a vehicle-running operation, said step of charging determining said charging rate based on a temperature increase expected amount when said vehicle runs next time and said temperature difference.

	Aumayer (US 2012/0274286 A1) describes when lithium ion batteries having solid electrolytes are operated at low temperatures. In particular, only reduced power levels are retrievable because of the reduced ion conductivity. It has been recognized that this may result in critical traffic situations, in particular in a driving start phase, for example, when a traction battery having a reduced performance has to strongly accelerate a vehicle to adapt the vehicle to the traffic situation. In accordance with the present invention, a driving start point in time is provided which corresponds to a planned start of drive, and the traction battery is heated according to a temperature increase in which the temperature of the traction battery corresponds to or is higher than a minimum operating temperature at the driving start point in time but is not above the maximum allowed operating temperature of the battery. This may avoid the performance of the traction battery being reduced at the start of driving in cold weather until the traction battery has reached the minimum operating temperature during operation. Due to the timing of heating, which is adapted to the driving start point in time, it may be ensured that the performance of the traction battery is fully represented from the beginning. Thus, according to the present invention, the traction battery is heated when a temperature below a minimum operating temperature, which depends on the type of battery, is detected. This preparatory heating also protects the traction battery and thus increases its lifetime. In addition to heating by electrical heating, which transfers heat to the traction battery, the traction battery is heated by charging the traction battery. Since charging increases not only the state of charge but also in particular essentially creates heat due to a low efficiency, in particular in the end-of-charge phase (i.e., charging phase of 80%-99% SOC), this results in a synergistic effect and no additional energy is needed for the temperature increase. Instead, a suitable shift of at least a part of the charging cycle is sufficient to achieve the desired temperature increase due to the heat which exists in charging. It is possible in particular to shift only one end-of-charge phase to the driving start point in time in such a way that it ends at the driving start point in time or a short period of time before that. “A short period of time” here means a time during which a traction battery which has already been heated cools off noticeably, in particular below the minimum operating temperature. For example, such a period of time is less than one hour, less than half an hour, less than a quarter hour or less than five minutes, depending on the design of the battery. Such a two-part charging strategy makes it possible to transfer most of the energy to the battery in advance, for example, by making use of cost-effective off-peak electricity rates, without taking into account the desired increase in temperature. However, there is a remaining residual charge with a time shift, preferably the duration claimed by the residual charge first being detected, whereupon the time is calculated back from the driving start point in time in order to begin the residual charge with a time shift and to terminate it in such a way that the traction battery is fully charged, the charging, however, ending only the short period of time before the driving start point in time. The charging may therefore also take advantage of cost-effective off-peak electricity rates or take into account other charging operation specifications. The two-part charging operation may be provided according to a predefined state of charge, up to which the battery is charged in the first operation, so that the second part is responsible for the residual charge and is suitably shifted according to the present invention to a point in time before the driving start point in time. Instead of basing this on a state of charge, it is also possible to base it on an efficiency, which decreases with an increase in the state of charge. For example, the first phase of charging may relate to an efficiency which is greater than a predefined efficiency. The remaining second charging operation is then suitably shifted, a remaining charging time being calculated and appropriately shifted to a point in time before the driving start point in time. This period of time may be calculated from the efficiency because it depends on the state of charge, which in turn determines the residual charging time. The second charging operation is thus performed at a reduced efficiency and therefore ensures adequate heating and a high temperature increase. Depending on the initial temperature of the battery and the temperature conditions (e.g., a strong cold wind), additional heating by an electric heater may also be necessary to achieve the minimum temperature at which the battery is able to deliver its nominal power. An example method for improving the performance of a traction battery during a driving start phase of an electric vehicle is provided according to the present invention. This method includes providing a driving start point in time at which a planned driving start phase begins. A driving start point in time of this type may be provided by an automatic timer or a clock timer, which reproduces the usual operating time intervals of the electric vehicle. In addition to repeating driving start points in time, individual events may also be stored in advance as the driving start point in time. The example method also provides for the temperature of the traction battery to be detected in order to determine whether heating results in an improvement in performance (for example, at low temperatures) or whether heating is unnecessary in the sense of improving performance. If it is found that the temperature is below the minimum operating temperature (as a result of a comparison step), then the traction battery is heated. The heating takes place according to a temperature increase, the end of which occurs before the driving start point in time by a predetermined period of time or ends at the driving start point in time, the temperature increase ending at a temperature which corresponds to the minimum operating temperature or is above it (by a safety margin, for example). Two alternatives, which may be combined for heating, include electrical heating by transfer of heat from an electric heater to the traction battery (for example, by a heater mounted directly on the battery) or in particular charging the traction battery. As previously described, heating by charging the traction battery allows the energy used for heating to not constitute an additional energy demand, but instead the desired heating may be achieved only through a suitable time shift of at least some of the charge. The time shift of at least a part of the charging operation in order to provide an elevated temperature promptly at the driving start point in time is preferably based on detecting the initial state of charge. This relates in particular to a specific embodiment, in which heating is provided by charging the traction battery. The duration of the charging period is calculated on the basis of the state of charge detected according to the conventional method. A part of this charging period or the entire charging period is positioned in time, so that the entire charging period or a part of the charging period ends immediately with or at a predetermined time interval from the driving start point in time. Since the total duration of the charging period is known and thus the duration of a part of the charging period is also known, the start of the charging period, in particular, may be shifted in such a way that the charging period ends directly at the driving start point in time on the basis of the known duration, or in order to have a safety margin, it ends at a predetermined time interval before this time. This ensures that, first of all, the vehicle will be at (or higher than) the minimum operating temperature at the driving start point in time and at the same time the battery will be fully charged. If the battery is not fully charged because the actual driving start phase begins shortly before the driving start point in time, this ensures that the traction battery will be at least almost fully charged and the minimum operating temperature will have been reached already or at least almost completely due to the fact that the temperature increase is not entirely complete. In particular, in the case of a time division of the charging operation into a residual charge, which provides the desired temperature increase based on the driving start point in time, and at least one precharge, which is not shifted in time but instead preferably begins as soon as possible, it is possible to achieve the result that, firstly, the temperature at the starting time is correct, and secondly, the battery was at least partially charged even at a premature actual driving start point in time. Availability may therefore be ensured even when the actual driving start point in time is advanced significantly; on the other hand, the heating according to the present invention provides a temperature corresponding at least to the minimum operating temperature promptly at the planned driving start point in time.
	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Bir on April 29, 2022.
The application has been amended as follows: 

Cancel claims 1-8 and 16-20.

Allowable Subject Matter
4.	Claims 9-15 are allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 9 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a method for controlling charging of an electrified vehicle having a traction battery from an external power source, the method comprising, by a controller: estimating battery operating efficiency for a plurality of ending SOCs based on the delta SOC and the temperature of the traction battery during operation; calculating a desired ending SOC based on the change of battery HOL and a selected one of the plurality of ending SOCs; calculating a target SOC based on the desired ending SOC and the delta SOC; and charging the traction battery responsive to a current SOC being less than the target SOC. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 10-15 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 2, 2022